116 F.3d 480
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.NEWPORT STEEL CORPORATION, Plaintiff-Appellant,v.LACLEDE STEEL COMPANY;  Defendant-Appellee,Consolidated Steel Enterprises, Inc.;  Jack Heatherington, Defendants.
No. 96-3480EM.
United States Court of Appeals, Eighth Circuit.
Submitted April 14, 1997.Decided June 3, 1997.

Appeal from the United States District Court for the Eastern District of Missouri.
Before RICHARD S. ARNOLD, Chief Judge, and FAGG and MURPHY, Circuit Judges.
PER CURIAM.


1
Newport Steel Corporation appeals the district court's grant of Laclede Steel Company's motion for summary judgment on Newport's state law claims for breach of contract and unjust enrichment against Laclede.  Although the district court granted Laclede's summary judgment motion, the parties treated the proceeding as a trial on a stipulated record.  Because we must treat the summary judgment proceeding as a trial on the factual issues underlying Newport's claims, we are bound by the findings of the district court unless the findings are clearly erroneous.  See Hrzenak v. White-Westinghouse Appliance Co., 682 F.2d 714, 718 (8th Cir.1982).  We review de novo the questions of state law.  See Salve Regina College v. Russell, 499 U.S. 225, 231 (1991).  Our review satisfies us the controlling state law is clear and an extended opinion in this diversity action would have no precedential value.  Having carefully considered the record and the parties' submissions, we find no error of fact or law and are satisfied the district court correctly entered judgment in Laclede's favor.  Accordingly, we affirm on the basis of the district court's opinion.  See 8th Cir.  R. 47B.